 PUBLICITY ENGRAVERS, INC.2213.The aforesaidunfair labor practices found are unfair labor practices withinthemeaning of Section 2(6) and(7) of the Act.4.Respondent did not engage in a refusal to bargain in good faith in violationof Section 8(a)(5) and(1) of the Act.5.Respondent did not engage in conductwhichwould warrant setting asidethe election in Case4-RC-6528.[Recommended Order omitted from publication.]Publicity Engravers,IncorporatedandBaltimore Local 2-P ofthe Lithographers and Photoengravers International Union,AFL-CIO.Case 5-CA-3315.October 21,1966DECISION AND ORDEROn May 2, 1966, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in certain unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Respondent, and the ChargingParty filed exceptions to the Decision and supporting briefs.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommen-dations 2 of the Trial Examiner, with the following modifications :We agree with the Trial Examiner that the Respondent did not vio-late Section 8(a) (1) of the Act by offering higher wages to employ-ees to induce them to abandon their strike and return to work. How-ever, we do so only on the following ground. We have previously held'The General Counsel also filed a motion to submit a supplemental memorandum in sup-port of exceptions.The motion is granted.'Member Brown,while dissenting inC & M Construction Company,147NLRB 843,agrees thatthe factsof this casesupport afinding thatthe Unionhad acquiesced in theRespondent's untimelywithdra«al from the multiemployer bargaining unit. For example,the Union here admitted that it recognized that at least one section of the contract wasstill a subject for bargaining when it met with the Respondent after the other employershad signed the contract.Furthermore,although the notice of withdrawal,confirmed inwriting,had been clear and unequivocal,the Uniononly objected to the withdrawal asuntimely after the Union and the Respondent failed to reach any agreement at their sepa-rate bargaining session.161NLRB No. 16. 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDthat an employer does not violate the Act by soliciting the return towork of strikers engaged in an unlawful strike.3 The strike in thiscase was itself illegal because the Union failed to give to the Statemediation service the 30 days requisite notice under Section 8(d).'Although an offer of higher wages to employees to return to workmight viol ate the Act in other circumstances, in this case, we find, theRespondent's action did not constitute substantial interference witha protected activity, since it was responsive to the Union's unlawfulstrike, was reasonably related to the Respondent's effort to terminatethat strike, and was not directed toward restraining employees intheir exercise of other, and protected, statutory rights.Accordingly, we find that the Respondent did not violate Section8(a) (1) of the Act under the particular circumstances of this case bysoliciting the participants in the illegal strike to return to work. Weshall, therefore, also dismiss this aspect of the complaint.[The Board adopted the Trial Examiner's Recommended Order.]3Mackay Radio and Telegraph Company.Inc,96 NLRB 740, 743-744,United ElasticCorporation,84 NLRB 768,772-773,and footnote 12;The Fafnir Bearing Company, 73NLRB 1008,1012-13.*Fort Smith Chair Company,143 NLRB 514,enfd 336 F 2d 738(C A.D C. 1964),cert.denied 379 U.S 838.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis complaint,' pursuant to Section 10(b) of the National Labor Relations Act,as amended (herein called the Act), heard by Trial Examiner Joseph I. Nachmanat Baltimore, Maryland, on March 2 and 3, 1966, alleges that Publicity Engravers,Incorporated (herein called Respondent or Company), in violation of Section 8(a)(5) and (1) of the Act, refused to bargain with Baltimore Local 2-P of the Lithog-raphers and Photoengravers International Union, AFL-CIO (herein called theUnion), by refusing to sign a collective-bargaining agreement negotiated betweentheUnion and an employer association of which Respondent was a member andfrom which it untimely withdrew. The complaint further alleges that Respondentindependently violated Section 8(a)(1) of the Act by soliciting employees to aban-don a strike in which they were engaged against Respondent, and promising themeconomic benefits if they did so. In addition it is alleged that Respondent's afore-said conduct prolonged the aforesaid strike, which was continuing at the time of thehearingRespondent answered denying all material allegations of the complaint.Basically, Respondent contends (1) that under the facts of the instant case, its with-drawal from the employer association admittedly untimely under the rules normallyapplied by the Board, was justified by the Union's unlawful bargaining demands; (2)that in any event, the Union consented to the withdrawal, and (3) that because theUnion failed to give notice to the State agency established to mediate labor disputes,when the Union terminated the then current contract, and sought to negotiate arenewal, the Union's strike was illegal, and under the provisions of Section 8(d) ofthe Act, the strikers lost their status as employees. For reasons hereafter stated, Irecommend dismissal of the complaint in its entirety.At the hearing all parties appeared by counsel, and were afforded an opportunityto introduce relevant evidence, to examine and cross-examine witnesses, to argueorally on the record, and to submit briefs. Oral argument was waived. Briefs sub-mitted by the parties have been duly considered.i Issued January 19, 1966, upon a charge filedOctober 7, 1965. .PUBLICITY ENGRAVERS, INC.223Upon the entire record in the case,2 including my observation of the witnesses, Imake the following:FINDINGS OF FACT 31.THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundRespondent began its business operations in 1919, and, at least until about Sep-tember 1,4 had been a member of some employer association and bound by acollective-bargaining agreement negotiated between such association and the Union.At times Henry V. Baker, Respondent's president, served on the committee whichnegotiated the contract with the Union. Prior to the events hereafter related, the lastcontract between Photoengravers Section of the Printing and Allied Industries Coun-cil, Inc (herein called Association), and the Union, was effective from July 1, 1963,to June 30, 1965, unless terminated as therein provided. On April 24, the Unionadvised the Association, and each of the three employers then comprising the Asso-ciation, specifically including Respondent, that it wished to terminate the then effec-tive contract, and to negotiate a new agreement. On May 27, the Union gave noticeconcerning the dispute over contract negotiations to the Federal Mediation and Con-ciliation Service, but no such notice, the parties stipulated, was ever given to theagency established by the State of Maryland to mediate and conciliate labor disputes.5B. The current facts1.The bargaining and Respondent's withdrawal from AssociationNegotiations between the Association and the Union concerning the terms of anew contract began on or about June 1. Between that date and the end of August,some 10 to 15 negotiating meetings were held, but late in August, many of themajor issues remained unresolved. One of the principal issues on which the partieswere apart was the so-called "Grievance-Arbitration" provision. As to this provisionthe Union was proposing (1) that suits and/or arbitration proceedings theretoforeinitiated by any employer, be withdrawn, and (2) that the authority of an arbitra-tor to make a monetary award be limited to $100, except in specified circumstances.6Baker, Respondent's president, admitted that after each negotiating meeting heldbetween June and August, some member of the employer bargaining committeereported to him on the course of the bargaining, and that he advised said committeeas to his views on particular items. Graff, a member of the employer negotiatingcommittee, testified without contradiction-and I credit his testimony-that whenthe negotiations began, he and his committee were bargaining for Respondent, andthat it was not until late August or early September that he heard for the first timethat Respondent was withdrawing from the Association and would no longer con-sider itself bound by any agreement which the Association and the Union mightreach.On or about September 2, Richard Lawrence, manager of the Association, hav-ing been informed by Graff that Respondent was withdrawing from the Association,telephoned Baker to find out if his information was correct. Baker confirmed this.2 Respondent has filed with me and served upon the parties, a motion to correct thetranscript of evidence in certain particulars No opposition to said motion has been re-ceivedThe corrections appearing proper, the motion which has been marked "TX Exhibit1," is now granted and filed with the record.3No issue of commerce is presented. The complaint alleges and the answer admits factswhich establish this jurisdictional allegation Respondent also stipulated that if the Gen-eral Counsel called witnesses they would testify to facts which would establish the statusof the Union as a labor organization. Upon the pleadings, and the aforesaid stipulation, Ifind that Respondent is engaged in commerce within the meaning of Section 2(6) and (7)of the Act, and that the Union is a labor organization within the meaning of Section 2(5)of the Act.This and all dates hereafter mentioned are 1965, unless otherwise stated.sDepartment of Labor and Industry. See Annotated Code of Maryland, title 89 sec. 1,et seq.O Presumably regarding such matters as nonmandatory subjects of bargaining,Respond-ent contendsthat these are illegal proposals. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is admitted that Lawrence communicated this information to the Union by tele-phone, but just when this conversation occurred is not clear from the record. In anyevent, it is clear that the union representative asked Lawrence to put that informa-tion in writing, and Lawrence's letter to that effect is dated September 8.7 There isno evidence that the Union responded to Lawrence's letter, or that it voiced anyobjection toRespondent'swithdrawal during the subsequent negotiations withAssociation.In the meantime, a further negotiating meeting was held on or about September 1.At that meeting most of the contract issues were resolved, at least tentatively; theUnion's position on the Grievance-Arbitration issue being virtually the only unre-solved issue. Thereafter, as a result of informal discussions between Lawrence andOchs, president of the Union, agreement was reached on all unresolved issues, andcontract terms were agreed upon. This contract so agreed upon was reduced to writ-ing and signed by the Union, by Lawrence on behalf of the Association, and withone exception by the individual employer members of the Association in the samemanner as the prior contracts.8On September 13, Union President Ochs wrote a letter to Respondent's PresidentBaker, referring to the notification from Lawrence that Respondent had withdrawnfrom the Association, and also to the fact that a contract between the Union andthe employer members of the Association had been agreed upon. The letter did notassert that Respondent was bound by the contract reached with the Association, orthat Respondent's withdrawal from Association was untimely; on the contrary, itconcluded by saying that the union wasofferingRespondent the same contract thathad been agreed upon with the employer members of the Association, and that theUnion is "prepared to meet with you at any time to discuss this matter." After apreliminary exchange of letters,9 Ochs wrote counsel for Respondent, forwardingcopies of the contract, in draft form, and suggesting a meeting on September 23 or24, to discuss the matter. Pursuant to arrangements, such a meeting was held on Sep-tember 28. In attendance at this meeting were Respondent's President Baker, andAttorneys Skutch and Davis, for the Company; for the Union, its President Ochs,International Vice President Risdon, and bargaining committee members Franklinand Hawks. The only witnesses who testified concerning the events at this meetingwere Risdon and Ochs.'° Risdon, whose testimony in that regard I credit, testifiedthat the meeting of September 28 opened with Ochs going over the contract reachedwith employer members of the Association and pointing out the typographical errorsand other corrections necessary to conform the document to the agreements actuallyreached; that Skutch then asked the union representatives if they wished to hear theCompany's counterproposals, to which Risdon replied, "We will listen to them ifyou have them"; thereupon Skutch read off a list of contract proposals or changesthe Company wanted in a contract, and after doing so gave the union representa-tives copies thereof; Risdon stated that the Union could not agree to such proposals;Skutch then stated,"then you are saying that [the contract with the Association] isthe only contract Mr. Baker cansign"; to which Risdon replied, "Yes." ii On Octo-7This letter reads :Please accept this letter as official notification that Mr. Harry [sic] V. Baker ofPublicity Engravers has informed the Union Employees Section, Printing Industriesof Maryland, Inc , that they no longer represent his firm in the contract negotiationsthat are currentlyin process,between the Association and [the] . . . Union.As a result, the Association no longer represents Mr. Baker and his company andthe outstanding proposal currently existing is therefore on behalf of Southern Photo-Engraving Co., Sterling Engraving Co., and Chesapeake Photo Engraving, Inc.8The contract agreed upon in September was executed by the parties on November 9,retroactive to July 1, and provides that it shall expire on June 30,1967, unless extendedin the manner provided in the contract.The one employer member who did not sign thecontract is Southern Photo-Engraving Co., which went out of business between the time,contract terms were agreed upon and the time the agreement was reduced to writing.0 Counsel for Respondent wrote Ochs on September 14 asking for a copy of the contractnegotiated with the Association.Ochs replied on September 16, that copies of the contractwere not yet available,but that they would be forwarded in the near,future.io Baker, although testifying as a witness, did not refer to the meeting of September 28,nor in any way contradict the testimony of Risdon and Ochs with respect to what occurredat that meeting.n Ochs testified to the same effect. Attorney Davis' letter to Ochs dated October 4 sum-marizing the events of the September 28, meeting,is substantially to the same effect. PUBLICITYENGRAVERS,INC.225ber 6,theUnion advised Respondent'scounsel that Respondent's attempted with-drawal from the Association was untimely,and at least by inference asserted thatRespondent was bound by and should sign the contract negotiated with the Asso-ciation.The following day the Union filed the charge upon which the instant com-plaint is based.On October 13, Respondent's counsel advised the Union that inview of the pending charge,further discussion was unnecessary.122.The strike and Respondent's efforts to induce employees to abandon itOn or about September 1, the Union, apparently as a bargaining tactic, decidedto strike one member of the Association,and Respondent was selected for that pur-pose. On September 2, all members of the Union employed by Respondent,went onstrike and began picketing the latter's plant. The strike and picketing were continu-ing at the time of the hearing.For the most part, the evidence is uncontradicted thatfollowing the inception of the strike,Respondent sought to persuade some of thestrikers to abandon their strike and return to work.Thus, shortly after the strikebegan(the date is not otherwise fixed),Joseph Baker,vice president of Respondent,telephoned employee Shipley at the latter's home, and inquired if Shipley would beinterested in returning to work under what Baker described as a "new set-up," whichhe said would include a wage of $182.50 for a 40-hour week, insurance benefitsabout the same as in the past, and a vacation of -about 3 weeks.13 Baker said hewould call back in about a week to find out if Shipley was interested.Shipley repliedthat he would be unable to accept, because he was working under a permit from theUnion,'preliminary to attaining journeyman status, and that if he lost his permit hewould be unable to qualify as a journeyman. Baker replied that under the new "set-up," it would not be necessary for Shipley to belong to the Union.14Employee Pruitt received two telephone calls from Joseph Baker,about a weekapart." In the first conversation Baker told Pruitt that Respondent was contemplat-ing a change in operation and that he would be able to make an offer which wouldbe worth Pruitt'swhile. Baker did not mention specifics,but said he would call againin about a week when he would be more definite.In about a week, Baker calledback and told Pruitt that he was prepared to offer him a weekly wage of $185 for a40-hour week,which was in excess of Pruitt'swage rate when he went on stnke.18Baker asked Pruitt to think the matter over, and said he would call later to getPruitt's decision.Baker did not call Pruitt again.17A week or two after going on strike,employee James Johnson went to Respond-ent's plant to get his tools. While there he talked with Company President Henry V.12On August 18, Respondent filed a charge against the Union, and on October 6,amendedthe same, alleging a violation of Section 8(b) (1) (A)and (3)of the Act.On January 14,1966, the Regional Director dismissed the 8(b) (3) aspects of the charge,and on February 17,1966, the Regional Director's action was sustained on appeal.The basis for the ruling onappeal was that the long history of multiemployer bargaining indicated Respondent's in-tention to be bound by contracts so negotiated,that the evidence failed to establish thatthe Union had consented to Respondent'swithdrawal from the Association,and as thealleged illegal bargaining demands of the Union were either withdrawn or acceptably modi-fied, there was insufficient evidence to establish that the Union had failed to comply with itsstatutory bargaining obligation.13 Just prior to the strike Shipley's wage was $143.50 for a 35-hour week, which was theminimum under the 1963 contract The contract negotiated by Association and the Unionin September provides for a minimum wage of $147.80 for a 35-hour week.1*Based on the credited and uncontradicted testimony of Shipley.Joseph Baker, thoughavailable to testify,was not called as a witness.15 The witness was unsure and obviously confused about the timing of these calls. Hisinitial testimony was that the first call was about 3 weeks after the strike,but he wasdefinite that the second was about a week later.Pruitt's affidavit given the Board in thecourse of its investigation was received in evidence as past recollection recorded. Thisaffidavit was given on September 14, and referred to both telephone conversations. Asthe strike admittedly began on September 2, it is apparent,that the first telephone con-versation referred to by Pruitt must have been between September 3 and 7.1e According to the transcript,Pruitt's pay at the time of the strike was $118 for a35-hour week.This wage figure is probably in error. The 1963 contract fixed the rate afterJuly 1, 1964,at $143.50, with $148.50 applicable to the night shift. It is the latter figurewhich Pruitt probably meant. However,it is unnecessary to decide that point.17Based on the credited and uncontradicted testimony of Pruitt.As stated, Joseph Bakerdid not testify.264-188-67-vol. 161-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDBaker regarding a matter of moving expenses.During this conversation Baker offeredJohnson his job back at $182.50, without mentioning any number of hours, and thatifhe came back to work he would make more money than he ever made in his life.Baker also told Johnson that he (Baker) wanted Johnson back, but that there wereothers on strike that he would not take back under any circumstances. Johnsonreplied that what Baker was asking meant that he would have to give up his unioncard, and that he would not do.18On September 7, Joseph Baker telephoned employee Kappauf at the latter'shome.19Baker told Kappauf not to be alarmed,that he was not asking him toreturn"to work tomorrow morning"; that the shop was then operating on a smallscale, but "we intend to operate on a full scale before long with or without theUnion"; that his father would like to have certain people back with him, and "weare prepared to pay you $182.50 to come to work." No number of hours that$182.50 would cover was mentioned. Although Baker told Kappauf that he wouldcallback, the record does not indicate whether or not he did so. Prior to thestrikeKappauf was paid $142.50 for a 35-hour week 2°Frank Waslick was employed by Respondent prior to the strike at a weekly wageof $185 for a 35-hour week. He is apparently a highly skilled employee, and paidsubstantially above scale.Waslick was on vacation when the strike began, but thefollowing week joined the strike. On September 7, Waslick received a telephonecall at his home from Robert Baker, a son of Company President Henry V. Baker.Robert Baker first asked Waslick if since his return from vacation he had ascer-tained the status of the labor dispute, and receiving an affirmative reply, askedWaslick, if he "would consider going against the Union," because his father was"getting a new organization together."Baker added that the new set up would"benefit [Waslick] in many ways," that he should consider it, and that Baker wouldcall him again.In this coversation a specific wage rate was not mentioned. Thefollowing Saturday(September 11) Robert Baker telephoned Waslick again, andasked if the latter had considered the subject of their prior conversation,statingthiswould be a "big step" for Waslick, that it would mean from $225 to $245for a 40-hour week, the exact amount to be worked out. Waslick declined tocommit himself, saying that he was unable to give Baker a definite answer.213.The authority of Joseph and Robert BakerRespondent claims that neither Joseph Baker nor Robert Baker had the authoritytomake the statements which I have found they did make.Itwas stipulated thatJoseph Baker is a vice president of Respondent. Employee Waslick credibly testi-fied that Robert Baker did not work a regular schedule as did other employees,that he assigned work and directed its priority, authorized overtime, and repri-manded employees if they did not properly perform their duties. President HenryV. Baker, although testifying afterWaslick, did not deny that Robert Bakerexercised the foregoing authority, nor did he deny that he authorized Robert andJoseph Baker to make the telephone calls above referred to He merely testified thatJoseph Baker worked in the shop as a photographer, that Robert Baker wasidentified with sales, and that neither of them had the authority to offer employ-ment to anyone.18 Based on the credited testimony of Johnson, Baker admitted the conversation withJohnson.While he claimed that he was pressing Johnson for repayment of a loan, whichJohnson admitted was discussed, he did not deny that other matters were discussed Theonly portion of Johnson's testimony relating to returning to work, which Baker did deny,was that he offered Johnson a job, or that he asked Johnson to come back to work. Inview of Baker's limited denial, his admission that $182.50 for a 40-hour week, is the ratecurrently being paid to his journeymen, and the uncontradicted and credited testimonyof Shipley and Pruitt, I credit Johnson.is The witness fixed the date of this conversation as the Tuesday after Labor Day, thatbeing September 7. He was on vacation when the strike began, but upon his return didnot go back to work.20 Based on the credited and uncontradicted testimony of Kappauf. As heretofore stated,Joseph Baker was not called as a witness.11Based on the credited and uncontradicted testimony of Frank Waslick. Robert Baker,though available,was not called as a witness. PUBLICITY ENGRAVERS, INC.227II.ANALYSIS AND CONCLUSIONSA. The 8(a) (5) allegationsThere is no question that Respondent had prior to its attempted withdrawal fromAssociation,on or about August 30,committed itself to bargain with the Unionthrough the Association, as a part of a multiemployer group. President Bakeradmitted that his Company had bargained and entered into contractual relationswith the Union, as a part of the multiemployer group, since 1919. He furtheradmitted that when the bargaining for the last contract began on or about June 1,the Association was authorized to and did bargain on Respondent's behalf. In fact,until his attempted withdrawal,Baker met with the Association's bargaining com-mittee from time to time, and was kept informed on the course of negotiations.Baker further admitted that on or about August 30, he, for the first time, decidedtowithdraw from the Association and so notified a member of the Association'sbargaining committee. Admittedly he gave no notice of his withdrawal to theUnion, leaving that task to the officials of the Association which did notify theUnion on or about September 8. Decisions of the Board are uniform that oncecontract negotiations have commenced,withdrawal from an established multi-employer unit is untimely,and therefore ineffective,unless it is by mutual consentof the parties.The Kroger Co.,148NLRB 569;IceCream Frozen CustardEmployees, Local 717, etc.,145 NLRB 865, 871-872;C & M Construction Co.,147 NLRB843; Sheridan Creations, Inc.,148 NLRB 1503; enfd. 357 F.2d 245(C.A.2);RetailAssociates, Inc.,120 NLRB 388. As Respondent's decision towithdraw from the Association was first made some 3 months after the bargainingbegan, it is plain that such withdrawal was untimely and ineffective, unless underthe facts it can be said that the Union impliedly consented to Respondent'suntimely withdrawal.Upon the entire record in the case,and upon the authority of C& M Construc-tionCompany,147 NLRB 843, I find and conclude that the Union did impliedlyconsent to Respondent's untimely withdrawal from the Association, and thusevidenced its intention to thereafter bargain with Respondent separate and apartfrom the Association. I predicate this conclusion upon the totality of the follow-ing factors:1.Neither at the time of receiving notice of Respondent's intention to withdrawfrom Association,nor during the subsequent negotiations with Association,did theUnion voice any objection to Respondent's withdrawal, or claim that Respondent'swithdrawalwas untimely and that any agreement reached should includeRespondent.2.When agreement was reached with the Association, and the terms thereofreduced to writing, and notwithstanding the uniform practice of having the indi-vidual employees to be bound therebysignthe contract, the contract as draftedand executed, provided that it only bound those specifically named members oftheAssociation for whom the Association was authorized to bargain, and whohad ratified the agreement "by affixing their names hereto ...." No provisionwas made for Respondent to sign the contract,nor is there any evidence that theUnion, at that time, objected that the contract as drafted did not bind Respondent.3.After reaching agreement with the Association,the Union wrote Respondent,-on September 13. This letter acknowledged notification of the fact that Respond-ent had "withdrawn from the Association," and that the latter "no longer repre-sented theRespondent] in the present negotiations." It is significant,Ibelieve,that the Union at this time made no claim that Respondent's withdrawal fromAssociation was untimely, nor contend that Respondent was in any way bound bythe agreement reached with the Association. On the contrary, the letter advisedRespondent that the Union"isprepared to meet with you at any time to discussthismatter."Although not statedin somany words, the quoted portion of theUnion'sletter is susceptible of the interpretation that the Union was invitingRespondent to bargain with it over the terms of a contract to be applicable toRespondent'soperations.4.Again, when the parties met on September 28, pursuant to agreement, theUniondid not take the position that Respondent was bound by the contract nego-tiatedwith the Association,and that the only course open to Respondent was tosign that contract. On the contrary, it explained the terms of the contract withthe Association, and expressed its willingness to and did listen to counterproposals 228DECISIONSOF NATIONALLABOR RELATIONS BOARDadvanced by Respondent. While Risdon rejected the Respondent's counterproposals;and stated that he was contending that the contract with the Association was.the only contract Respondent could sign, I do not interpret this as insistance thatRespondent was bound by the contract, but rather as a statement that only the termscontained: in that agreement would be acceptable to the Union. This conduct by theUnion may likewise be interpreted as an invitation to Respondent to bargain over theterms of a contract to be applicable to it, although the Union's starting point was theAssociation contract.5. Indicative of the fact that the Union regarded the meeting of September 28as an effort to negotiate a contract with Respondent, 'is the fact that Union Presi-dent Ochs brought his "Negotiating Committee" with him. If the only purpose ofthemeeting, from the Union's point of view, was to get Baker to sign a contractby which he was already bound, a "Negotiating Committee" had no function toperform.6. It was not until its letter of October 6, that the Union took the position thatRespondent's withdrawal from the Association was untimely and ineffective, thatRespondent was bound by the terms of the contract negotiated with Association,and that the Union would be inconsistent if it negotiated a contract with Respond-ent different from that negotiated with the Association. This letter has all theearmarks of an afterthought, seized upon by the Union to extricate itself fromitsprior implied consent to bargain with Respondent individually, rather thanthrough the Association. I so find and conclude.As Respondent has, at all times material, stated its willingness to bargain withthe Union as the representative of Respondent's employees, on an individual basis,the Section 8(a) (5) allegations of the complaint have not been sustained 22B. The independent 8(a)(1) allegationsAlthough Respondent's solicitation of employees to return to work, offering them,wage increases and other inducements to do so, and telling them that member-ship in the Union would be unnecessary, have ordinarily been held to be violativeof Section 8(a)(1) of the Act (seeFitzgeraldMills Corporation,133NLRB 877,885;Star Baby Co.,140 NLRB 678, 679;Baldwin County Electric MembershipCorporation,145 NLRB 1316, 1317), on the facts of the instant case, I must anddo find and conclude, for reasons hereafter stated, that such conduct was not soviolative 23Respondent's chief defense to the complaint herein, is that the Union's strikewas, from its inception, illegal because of the Union's admitted failure to give tothe State agency the notice required by Section 8(d)(3) of the Act. From thispremise Respondent argues that under the "loss of status" provision of Section8(d), the strikers lost their status as employees and that Respondent was free todeal with them as it saw fit, and without regard to the Union.That Section8(d) isapplicable to the instant case, the General Counsel doesnot really question. Virtually his sole argument is that the defense was not pleadedin the answer, and is an afterthought "which should not now be accepted." Withthis contention I am unable to agree.24 As the Board held inFort Smith ChairCompany,143NLRB 514, an employer's motives in such a situation "is not arelevant consideration," that employees who strike in violation of Section 8(d),engage not merely in unprotected activity, but inunlawfulconduct,which theBoard has the duty to discourage. UnderFort Smith Chair Company, supra,there is no question but that Section 8(d) is applicable to the facts of the instantcase.As it is admitted that the Union did not comply with its requirements ofthat section, Imust and do reluctantly conclude that "the strikers lost theiremployee status and the protection of Section 8(a)"(Fort Smith Chair, supra,520),when they struck on September 2, and that "such motives as may have22Having reached this conclusion, it is unnecessary to decide whether the bargainingdemands of the Union, prior to Respondent's withdrawal from Association, were illegal.'' In view of this conclusion, it becomes unnecessary to decide whether Respondent isresponsible for the statements made to the employees by Joseph' and Robert Baker, asherein found.24 Section` 102.20 of the Board's Rules and Regulations, Series 8, as amended, does notrequire that a respondent plead affirmativedefenses.It only requires that as to eachallegation of the complaint he "specifically admit, deny, or explain each facts alleged inthe complaint."Respondent's answer,which denied each and every allegation ofthe complaint dealingwith the Section 8(a) (5) violation, was in full compliance with theBoard'sRules. LOCAL 80, SHEET METAL WORKERS, ET AL.229been behind Respondent'sactionswith respect to them is immaterial."Id.Thestrikers having lost their status as employees and the protections of Section 8(a),Respondent's conduct in soliciting them to return to work, all of which occurredafter the strike, was not violative of Section 8(a)(1).United Elastic Corporation,84 NLRB 768,774;MackayRadio and Telegraph Company, Inc.,96 NLRB 740,:743-744.25The result reached is undoubtedly harsh, butita lex scripta.RECOMMENDED ORDERAccordingly, I recommend that the complaintherein be dismissed in itsentirety.ssHaving found that Respondent engaged in no unfair labor practices,it follows, con-trary to the General Counsel's contention,that it did not unlawfully prolong the strikein which the Union was engaged.Local 80, Sheet Metal Workers International Association, AFL-CIO, and its Agents,Sheet Metal Workers Local Union No. 80Insurance Trust Fund and its Trustees;Sheet Metal WorkersLocal Union No. 80 Pension Trust Fund and its Trustees; Sheet:MetalWorkers Local Union No. 80 Vacation Trust Fund anditsTrustees;Sheet Metal Workers Local Union No. 80 Sup-plemental Unemployment Benefit Trust Fund and its Trustees;Sheet Metal Workers Local Union No. 80 Apprenticeship Fundand its Trustees;and Sheet Metal Employers Industry Pro-motion Fund and its TrusteesandTurner-Brooks, Inc. andSheet Metal Employers Association of Detroit,Party in Inter-est.Cases7-CB-1313 and 1349.October 01, 1966DECISION AND ORDERUpon charges duly filed by Turner-Brooks, Inc., herein called T-B,the General Counsel of the National Labor Relations Board by theRegional Director for Region 7, on October 5, 1965, issued an orderconsolidating cases, complaint and notice of hearing, alleging thatLocal 80, Sheet Metal Workers International Association, AFL-CIO,herein called Respondent Local 80, and its agents,certain namedtrust funds, had engaged in and were engaging in unfairlabor prac-tices within the meaning of Section 8(b) (3), 8(b) (1) (B), and 8(d),and 2(6) and (7) of the National Labor Relations Act, as amended.Copies of the charges and the order consolidatingcases,complaintand notice of hearing were duly served upon Respondent Local 80,the named trust funds, T-B, and Sheet Metal Employers Associationof Detroit, party in interest, herein called the Association.The complaint alleges, in substance, that Respondent Local 80 vio-lated Section 8 (b) (3) of the Act by insisting,as a condition prece-dent to entering into a collective-bargaining contract with T-B, thatsuch contract contain provisions for an industry promotionfund andby thereafter refusing, through its agents, the trustfunds named in161 NLRB No. 7.